           Case 1:18-cv-06090-VSB Document 60 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                         4/30/2020
MARLENE ALOE,                                             :
                                                          :
                                        Plaintiffs,       :
                                                          :      18-CV-6090 (VSB)
                      -against-                           :
                                                          :           ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On January 9, 2020, I held a post-discovery conference in this case and set a briefing

schedule for the parties’ proposed cross-motions for summary judgment. The motions were due

by March 2, 2020, opposition briefs by March 30, 2020, and replies by April 13, 2020. On

March 2, 2020, Defendants filed a motion for summary judgment along with a memorandum of

law, declaration, and Local Civil Rule 56.1 Statement and exhibit. (Docs. 52–55.) To date,

Plaintiff has not filed any opposition to Defendants’motion.

        On March 3, 2020, Plaintiff filed a “Notice of Motion” stating that she intended to move

for summary judgment. (Doc. 56.) The notice of motion referenced a declaration, exhibits, and

memorandum of law, but no such supporting materials were filed. On March 9, 2020, Plaintiff

filed another Notice of Motion, again referencing a declaration, exhibits, and memorandum of

law, but only filed a declaration in support. (Docs. 57–58.) On April 1, 2020, Defendants filed a

letter asking me to deem Plaintiff’s motion abandoned, deem Defendants’ motion fully briefed,

and waive the requirement of submitting a courtesy hard copy of their motion. (Doc. 59.) To

date, Plaintiff has not responded to this letter.
          Case 1:18-cv-06090-VSB Document 60 Filed 04/30/20 Page 2 of 2



       Local Civil Rule 7.1 provides that all motions must include a notice of motion, a

memorandum of law, and supporting affidavits and exhibits. In light of Plaintiff’s failure to

support her purported motion with the required materials, it is hereby:

       ORDERED that Plaintiff’s motion for summary judgment is DENIED.

       IT IS FURTHER ORDERED that Defendants’ motion is deemed fully briefed. If

Plaintiff seeks vacatur of this designation and wishes to file an opposition to Defendants’ motion

to dismiss, she shall submit a letter by May 8, 2020, setting forth good cause for her failure to

timely file such opposition.

       IT IS FURTHER ORDERED that Defendants are not required to submit a courtesy hard

copy of their motion for summary judgment.

SO ORDERED.

Dated: April 30, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
